PER CURIAM.
1. In prosecution for murder in the first degree where defendant claimed to have killed in defense of his father, reasonable doubt of his guilt of manslaughter held manifest under evidence.
2. In murder prosecution court was not required to give defendant’s requested charges before argument.
3. In murder prosecution, refusal of defendant’s requested special charges was not error, where general charge contained law applicable to case.
4. Where, in murder prosecution, defendant claimed that he killed deceased in defense of his father, whom deceased was attacking, evidence as to length of time the father was under medical treatment for injuries and time he was confined to his bed, was competent to corroborate defendant as to viciousness of attack on his father.
5. In murder prosecution where defendant claimed to have killed his victim in defense of his father, whom victim was attacking, question to witness, from impression witness found on back to state what kind of implement it was caused by, called for witness’ opinion, and answer thereto was properly excluded.
(Hamilton, PJ., and Cushing and Buchwal-ter, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.